        Case 16-07024 Document 161 Filed in TXSB on 03/07/19 Page 1 of 32



                           UNITED STATES BANKRUPTCY COURT
                             SOUTHERN DISTRICT OF TEXAS
                                   MCALLEN DIVISION                                                     ENTERED
                                                                                                        03/07/2019
IN RE:                                                §
JOSE SR. TREVINO, et al                               §        CASE NO: 10-70594
       Debtors                                        §
                                                      §        CHAPTER 13
                                                      §
JOSE TREVINO, et al                                   §
      Plaintiffs                                      §
                                                      §
VS.                                                   §        ADVERSARY NO. 16-7024
                                                      §
SELECT PORFOLIO SERVICING, INC.,                      §
et al                                                 §
      Defendants

                       MEMORANDUM OPINION
             DENYING PLAINTIFFS' MOTION TO RECONSIDER
         THE COURT'S ORDER AND OPINION OF NOVEMBER 14, 2018
     STAYING THESE PROCEEDINGS AND COMPELLING THE PARTIES TO
    ARBITRATION PURSUANT TO FED. R. BANKR. P. 7054 AND FED. R. CIV. P. 54(b)
                         Resolving ECF No. 152

                                 I.                INTRODUCTION

        “When will mankind be convinced that and agree to settle their difficulties by

arbitration?”1 In this motion to reconsider, this Court decides whether compelling arbitration

stands in inherent conflict with a case containing, inter alia, several claims entirely derived from

the provisions of the Bankruptcy Code. The Fifth Circuit has stated that orders compelling

arbitration are fact-driven and case-specific. Here, not only does this case reflect a two-party

dispute over charges that represent a small percentage of the total assets of the administered

estate, but the underlying bankruptcy case is already closed to begin with. That being said, it

gives this Court great pause in considering sending matters derived exclusively from the


1
 Benjamin Franklin, Letter from Benjamin Franklin to Joseph Banks (July 27, 1783), reprinted in 1 The Private
Correspondence of Benjamin Franklin 132 (3d ed., 1818).

                                                Page 1 of 32
        Case 16-07024 Document 161 Filed in TXSB on 03/07/19 Page 2 of 32



Bankruptcy Code to arbitration. Nevertheless, in this particular case, the Court finds that

compelling arbitration is appropriate.

                                        II.    FINDINGS OF FACT

        Jose Trevino and Teresa Trevino ("Plaintiffs or Debtors") filed their joint chapter 13

petition on August 25, 2010.2 The case was completed on September 8, 2015; Debtors received

their discharge on July 21, 2016; and this Court entered a final decree on April 25, 2018. 3 After

receiving their discharge, Plaintiffs filed the Adversary Proceeding against Select Portfolio

Servicing, Inc. ("SPS") and Wilmington Savings Fund Society, FSB, d/b/a Christiana Trust, as

Indenture Trustee for CSMC 2015-RPL1 Trust, Mortgage-Backed Notes, Series 2015-RPL1

("Wilmington") (collectively "Defendants") on September 26, 2016.4 Less than two months later,

on November 18, 2016, Plaintiffs amended their complaint, alleging: (1) abuse of process; (2)

violations of the Real Estate Settlement Procedures Act and Truth-in-Lending Act; (3) relief

pursuant to FED. R. BANKR. P. 3002.1(i); (4) violations of the chapter 13 plan and the orders

confirming the plan; (5) violations of the Fair Debt Collection Practices Act; (6) violations of the

Texas Debt Collection Act; (7) breach of contract; (8) violation of the discharge injunction; and

(9) willful violation of the automatic stay.5 Defendants responded on January 13, 2017, by filing

"Defendants' Motion to Dismiss Each Cause of Action in the Amended Petition Pursuant to Rule

12(b)(6)" ("Motion to Dismiss"),6 which was supplemented by an amended motion to dismiss the



2
  Citations to the docket in this adversary proceeding styled Jose Trevino and Teresa Trevino vs. Select Portfolio
Servicing, Inc. and Wilmington Savings Fund Society, FSB, d/b/a Christiana Trust, as Indenture Trustee for CSMC
2015-RPL1 Trust, Mortgage-Backed Notes, Series 2015-RPL1, 16-7024 (the “Adversary Proceeding”), shall take
the form “ECF No. –––,” while citations to Trevinos' Bankruptcy, 10-70594 (the “Bankruptcy Case”), shall take the
form “Bankr. ECF No. –––.” Bankr. ECF No. 1.
3
  See Bankr. ECF Nos. 139, 182, 183.
4
  ECF No. 1.
5
  ECF No. 12.
6
  ECF No. 22.

                                                  Page 2 of 32
        Case 16-07024 Document 161 Filed in TXSB on 03/07/19 Page 3 of 32



next day, containing minor edits and corrections7

        In the "Comprehensive Scheduling, Pre-Trial & Trial Order" entered on January 25,

2017, Plaintiffs consented to the entry of final orders on all non-core matters by this Court.8 On

February 8, 2017, Defendants submitted their "Second Amended Motion to Dismiss Each Cause

of Action in the Amended Complaint Pursuant to Rule 12(b)(6)" ("Second Amended Motion to

Dismiss"), and consented "to this Court adjudicating, and hearing and determining the causes of

action raised in Plaintiffs' Complaint."9 Plaintiffs filed their response and amended response to

the Second Amended Motion to Dismiss on April 7 and April 14, 2017.10 On July 7, 2017, the

Court abated the scheduling order pending ruling on the Second Amended Motion to Dismiss.11

On February 23, 2018, this Court denied Defendants' Second Amended Motion to Dismiss and

unabated the scheduling order.12

        Defendants filed their answer and amended answer to the complaint on April 13, 2018,

and May 3, 2018.13 On May 15, 2018, and again on June 19, 2018, a notice of appearance was

entered with new counsel appearing on Defendants' behalf.14 Shortly thereafter, on June 21,

2018, Defendants introduced the issue of arbitration by filing "Defendants' Motion to Stay and to

Compel Arbitration" ("Motion to Arbitrate").15 Within their Motion to Arbitrate, Defendants

point to a note and deed of trust executed by Plaintiffs.16       The deed of trust included an

arbitration rider ("Arbitration Rider") executed by Plaintiffs which expressly defined the security


7
  ECF No. 23.
8
  ECF No. 25.
9
  ECF No. 28 at 2, ¶ 1.
10
   ECF Nos. 42, 45.
11
   ECF No. 73.
12
   ECF No. 76.
13
   ECF Nos. 88, 91.
14
   ECF Nos. 94, 100, 101.
15
   ECF No. 103.
16
   ECF No. 12–1.

                                           Page 3 of 32
          Case 16-07024 Document 161 Filed in TXSB on 03/07/19 Page 4 of 32



instrument to include "all Riders to this document."17 The Arbitration Rider provides that: "all

disputes, claims or controversies arising from or related to the loan evidenced by the Note (the

"Loan"), including statutory claims, shall be resolved by binding arbitration, and not by court

action, except as provided under 'Exclusions from Arbitration' below."18 The Arbitration Rider

further provides that the agreement to arbitrate "shall be governed by the Federal Arbitration

Act."19

          Plaintiffs filed their "Response in Opposition to Defendants' Motion to Compel

Arbitration" ("Response to Motion to Compel") on July 24, 2018.20 A hearing on the Motion to

Arbitrate was held on August 31, 2018, with this Court taking the matter under advisement.21

On November 14, 2018, this Court issued its "Order Granting Defendants' Motion to Stay and to

Compel Arbitration" ("Order Compelling Arbitration").22 Fifteen days later, Plaintiffs filed their

"Emergency Motion to Extend Deadline to File Notice of Appeal Regarding Order Compelling

Arbitration (Docket No. 139)" ("Emergency Motion").23 Defendants responded to Plaintiffs'

Emergency Motion on December 13, 2018.24                 On December 14, 2018, this Court denied

Plaintiffs' Emergency Motion ("Order Denying Emergency Motion").25

          The same day the Court issued its Order Denying Emergency Motion, Plaintiffs filed

their "Motion to Reconsider the Court's Order and Opinion of November 14, 2018 Staying These

Proceedings and Compelling the Parties to Arbitration Pursuant to FED. R. BANKR. P. 7054 and


17
   ECF No. 12–1, at 1.
18
   ECF No. 103 at Ex. A. None of the claims asserted by Plaintiffs against Defendants are included among the
"Exclusions from Arbitration."
19
   ECF No. 103 at Ex. A.
20
   ECF No. 120.
21
   ECF No. 129.
22
   ECF Nos. 138, 139.
23
   ECF No. 143.
24
   ECF No. 150.
25
   ECF No. 151.

                                               Page 4 of 32
        Case 16-07024 Document 161 Filed in TXSB on 03/07/19 Page 5 of 32



FED. R. CIV. P. 54(b)" ("Motion to Reconsider").26 Defendants filed their "Response to Plaintiffs'

Motion to Reconsider the Court's Order and Opinion of November 14, 2018 Staying These

Proceedings and Compelling the Parties to Arbitration Pursuant to FED. R. BANKR. P. 7054 and

Fed. R. Civ. P. 54(b)" ("Response"),27 on January 4, 2019, along with a supplemental

memorandum on January 16, 2019.28 Plaintiffs filed their reply to Defendants' Response and

supplemental memorandum on January 28, 2019.29 Based on the briefs presented, all evidence

in the record, and relevant case law, this matter is ripe for consideration, and the Court now

issues its Memorandum Opinion.

                                     III.    CONCLUSIONS OF LAW

     A. Jurisdiction, Venue, and This Court's Constitutional Authority to Enter a Final
        Order

         This Court holds jurisdiction pursuant to 28 U.S.C. § 1334 and now exercises its

jurisdiction in accordance with Southern District of Texas General Order 2012-6.30 Plaintiffs'

claims are core matters under § 157(b)(2), and this Court holds the constitutional authority under

Stern v. Marshall to issue a final order.31 To the extent that non-core matters exist, parties may

consent to this Court's entry of final judgments regarding non-core matters.32 Here, Plaintiffs

filed their notice of consent on January 25, 2017,33 and Defendants filed their notice of consent

on April 27, 2018.34 Therefore, even if non-core matters exist, all parties have consented, and




26
   ECF No. 152.
27
   ECF No. 155.
28
   ECF No. 156.
29
   ECF No. 157.
30
   In re: Order of Reference to Bankruptcy Judges, Gen. Order 2012–6 (S.D. Tex. May 24, 2012).
31
   Stern v. Marshall, 564 U.S. 462 (2011).
32
   Stern, 562 U.S. at 480; see also Wellness Int’l Network v. Sharif, 135 S. Ct. 1932, 1938–40 (2015).
33
   ECF No. 25.
34
   ECF No. 90.

                                                    Page 5 of 32
        Case 16-07024 Document 161 Filed in TXSB on 03/07/19 Page 6 of 32



this Court holds the constitutional authority to enter a final order and judgment.35 Venue is

governed by 28 U.S.C. §§ 1408, 1409. Here, venue is proper because the Court presided over

the underlying Bankruptcy Case.36

     B. Whether Plaintiffs' Motion to Reconsider is to be Considered Under FED. R. CIV. P.
        54(b)

         There is no specific provision for a motion to reconsider under the Federal Rules of Civil

Procedure.37 In the Fifth Circuit, a motion to reconsider may be brought under Rule 54(b) or

Rule 59(e).38       Whereas Rule 59(e) applies only to final judgments and does not permit

consideration of arguments that could have been raised previously, Rule 54(b) applies to

interlocutory judgments and permits a district court to reconsider and reverse its decision for any

reason.39 “Rule 54(b)’s approach to the interlocutory presentation of new arguments as the case

evolves can be more flexible, reflecting the inherent power of the rendering district court to

afford such relief from interlocutory judgments as justice requires.”40 In Austin, the Fifth Circuit

held that when a district court applies the more stringent Rule 59(e) standard in denying a motion

to reconsider an interlocutory order, it must be vacated and remanded for the district court to

reconsider the motion for reconsideration under the more flexible Rule 54(b).41

         An order compelling arbitration is interlocutory.42 This Court was asked to reconsider


35
   Wellness, 135 S. Ct. at 1938-40.
36
   Bankr. ECF No. 1.
37
   St. Paul Mercury Ins. Co. v. Fair Grounds Corp., 123 F.3d 336, 339 (5th Cir. 1997) (“[T]he Federal Rules of
Civil Procedure do not recognize a general motion for reconsideration.”); United States v. Fisch, No. H-11-722,
2018 WL 1541780, at *3 (S.D. Tex. Mar. 28, 2018).
38
   Austin v. Kroger Texas, L.P., 864 F.3d 326, 336–38 (5th Cir. 2017).
39
   McClendon v. United States, 892 F.3d 775, 781 (5th Cir. 2018); MetroPCS v. Fiesta Cell Phone & Dish Network,
Inc., No. H-16-3573, 2017 WL 6888531, at *1 (S.D. Tex. Oct. 3, 2017) (when analyzing a motion to reconsider
under Rule 54(b), “the trial court is free to reconsider and reverse its decision for any reason it deems sufficient,
even in the absence of new evidence or an intervening change in or clarification of the substantive law.”).
40
   Austin, 864 F.3d at 337 (internal quotations omitted).
41
   Id.
42
   9 U.S.C. § 16(b); see also Turboff v. Merrill Lynch, Pierce, Fenner & Smith, Inc., 867 F.2d 1518, 1520–21 (5th
Cir. 1989) (holding that appeal of district court order compelling arbitration was interlocutory in nature, and circuit

                                                    Page 6 of 32
        Case 16-07024 Document 161 Filed in TXSB on 03/07/19 Page 7 of 32



the Order Compelling Arbitration, not asked to reconsider a final judgment. 43 As such, this

Court will only address the Motion to Reconsider under Rule 54(b), and not Rule 59(e), because

if Plaintiffs' cannot meet the requirements of Rule 54(b), they will certainly not meet the more

stringent requirements of Rule 59(e). Here, the Court finds no reason to reconsider its Order

Compelling Arbitration. The Court, in its decision, went step-by-step in appraising the facts and

the law. Within their Motion to Reconsider, Plaintiffs' cast heavy reliance on the recently issued

opinion by the Fifth Circuit, In re Forby,44 claiming that Forby establishes that the filing and

prosecuting of a motion to dismiss is enough to constitute a waiver of a party's right to compel

arbitration.45 Plaintiffs further argue that Defendants waived their right to arbitrate in writing,

and that because Plaintiffs' claims are primarily core claims, the Court should deny sending them

to arbitration.46 However, none of Plaintiffs' new arguments convinces this Court to reconsider

its analysis.

    C. Whether the Fifth Circuit's Holding in Forby Overrules Prior Circuit Precedent

         Assuming arguendo that Forby is directly relevant to the issue of whether arbitration

should be compelled, Forby still does not change this Court's conclusion. The Fifth Circuit has

established that when there are conflicting precedents, the older rule is presumptively correct

unless there is an intervening U.S. Supreme Court or en banc Fifth Circuit opinion.47 Neither is

the case here. Therefore, Forby must be interpreted consistently with prior panel decisions.

Plaintiffs' Motion for Reconsideration suggests that Forby establishes a new per se rule that a

"defendant invokes the judicial process and thus waives its right to arbitration by litigating and


lacked jurisdiction over such an interlocutory order).
43
   ECF Nos. 138, 152.
44
   Forby v. One Technologies, L.P., 909 F.3d 780 (5th Cir. 2018).
45
   ECF No. 152.
46
   Id.
47
   Caillouet v. First Bank & Trust (In re Entringer Bakeries, Inc.), 548 F.3d 344, 348–49 (5th Cir. 2008)).

                                                    Page 7 of 32
        Case 16-07024 Document 161 Filed in TXSB on 03/07/19 Page 8 of 32



losing a Rule 12(b)(6) motion to dismiss prior to seeking to compel arbitration." 48 In essence,

Plaintiffs argue that Forby circumvents older Fifth Circuit precedent that "a bright-line rule is

inappropriate for deciding whether a party has waived its right to arbitration."49 However, Forby

was not decided en banc and there is no intervening U.S. Supreme Court case. Therefore, Forby

does not overrule prior Fifth Circuit precedent, and Plaintiffs' argument that a party waives their

right to arbitration by litigating and losing a Rule 12(b)(6) motion to dismiss prior to seeking to

compel arbitration is incorrect.50

     D. Whether Forby changes this Court's Analysis in its Order Compelling Arbitration

        Forby does not change this Court's analysis on whether Defendants' waived their right to

arbitration. Although waiver of arbitration is a disfavored finding, the right to arbitrate—like all

contractual rights—is subject to waiver.51 A party may waive their right to arbitrate if they (1)

substantially invoke the judicial process; and (2) cause detriment or prejudice to the other

party.52 The party claiming waiver bears a heavy burden. 53 There is a strong presumption

against finding a waiver of arbitration, and any doubts must be resolved in favor of arbitration.54

           i.    Whether Defendants Substantially Invoked the Judicial Process

        To invoke the judicial process, a party must, at the very least, engage in some overt act in

court that evinces a desire to resolve the arbitrable dispute through litigation rather than

arbitration.55 Said another way, a party waives arbitration when it seeks a decision on the merits




48
   ECF No. 152 at 4.
49
   MC Asset Recovery LLC v. Castex Energy, Inc. (In re Mirant Corp.), 613 F.3d 584, 589 (5th Cir. 2010).
50
   See id.
51
   Forby, 909 F.3d at 783 (quoting Nicholas v. KBR, Inc., 565 F.3d 904, 907 (5th Cir. 2009)).
52
   Id. (quoting Al Rushaid v. Nat'l Oilwell Varco, Inc., 757 F.3d 416, 421 (5th Cir. 2014)).
53
   Gulf Guar. Life Ins. Co. v. Conn. Gen. Life Ins. Co., 304 F.3d 476, 484 (5th Cir. 2002).
54
   Id.
55
   Forby, 909 F.3d at 784 (quoting In re Mirant Corp., 613 F.3d at 589).

                                                  Page 8 of 32
        Case 16-07024 Document 161 Filed in TXSB on 03/07/19 Page 9 of 32



before attempting to arbitrate.56          In the Fifth Circuit, a finding that a motion to dismiss

substantially invokes the judicial process is based on a factual determination on a case by case

basis.57

           Forby involved alleged violations of consumer fraud and unjust enrichment that was

originally filed in Illinois state court before being removed to the Southern District of Illinois.58

Defendant, in seeking a transfer to the Northern District of Texas for forum non conveniens,

argued that plaintiff's claims were subject to arbitration in Texas. 59                       After successfully

transferring the case, defendant neither mentioned arbitration upon filing its 12(b)(6) motion to

dismiss with prejudice, nor mentioned arbitration after replying to Forby's response to their

12(b)(6) motion to dismiss.60 The district court partially denied the 12(b)(6) motion to dismiss

with respect to the consumer fraud claim, and partially granted the motion as to the unjust

enrichment claim.61 Almost two years after defendant initially claimed that Forby's claims were

subject to arbitration, and four days after attending a Rule 26(f) conference, defendant filed its

motion to stay and compel arbitration, which was granted by the district court.62

           In reversing the district court, the Fifth Circuit noted that defendant was "fully aware of

its right to compel arbitration when it filed its 12(b)(6) motion to dismiss."63 Defendant could

have easily moved to compel arbitration, even in the alternative to its motion to dismiss, but

instead pursued and obtained a partial dismissal with prejudice. Taken together, the facts

demonstrated that "[defendant's] action of moving to dismiss Forby's claims with no mention of


56
   Id. (quoting Petroleum Pipe Ams. Corp. v. Jindal Saw, Ltd., 575 F.3d 476, 480 (5th Cir. 2009)).
57
   See generally In re Mirant Corp., 613 F.3d 584.
58
   Forby, 909 F.3d at 782–83.
59
   Id. at 783.
60
   Id.
61
   Id.
62
   Id.
63
   Id. at 784.

                                                   Page 9 of 32
       Case 16-07024 Document 161 Filed in TXSB on 03/07/19 Page 10 of 32



compelling arbitration demonstrated a desire to resolve the dispute in litigation rather than

arbitration."64

        Even if the Court re-examines its Order Compelling Arbitration in light of Forby, Forby

does not change this Court's analysis with respect to substantial invocation of the judicial

process. Unlike in Forby, where defendants were fully aware of their right to compel arbitration,

here, the only evidence on record demonstrates that the Motion to Arbitrate was filed shortly

after new counsel appeared on Defendants' behalf.65 The Court will not fashion similarities

between one party offensively using the right to compel arbitration to transfer a case, then

waiting 13 months before moving to compel arbitration, with a party moving to compel

arbitration a month after filing a notice of appearance. 66 This Court finds that Defendants have

not substantially invoked the judicial process, and therefore did not waive their right to

arbitration. Notwithstanding this conclusion, the Court, in light of Forby, will reexamine the

second element of whether a party waived their right to arbitration.

          ii.     Whether Plaintiffs Have Been Prejudiced

        Plaintiffs broadly use Forby to claim prejudice without specifically stating how they were

prejudiced under the alleged new standards created by Forby. Further, even if Forby created a

new standard of prejudice, Forby contained facts wholly distinct from the facts before this Court.

Assuming arguendo that Forby did create a new standard of prejudice, under Rule 54(b), Forby

does not change this Court's analysis on whether Plaintiffs have been prejudiced. A party

opposing arbitration must also demonstrate prejudice before a waiver of arbitration will be




64
   Id.
65
   See generally ECF Nos. 94, 100, 101, 103.
66
   Compare Forby, 909 F.3d at 785 with ECF Nos. 94, 100, 101, 103.

                                                Page 10 of 32
        Case 16-07024 Document 161 Filed in TXSB on 03/07/19 Page 11 of 32



found.67 Prejudice relates to inherent unfairness in terms of delay, expense, or damage to a

party's legal position that occurs when the party's opponent forces it to litigate an issue and later

seeks to arbitrate that same issue.68 There is a strong presumption against finding a waiver of

arbitration, and the party claiming that arbitration has been waived bears a heavy burden.69

             a. Delay

         Forby fails to change this Court's analysis when it comes to delay. "A party cannot keep

its right to demand arbitration in reserve indefinitely while it pursues a decision on the merits

before the district court."70 In Forby, prejudice followed when a party transferred a case for the

sole purpose of compelling arbitration, then waited over 13 months before moving to compel

arbitration, all while attempting to obtain a dismissal with prejudice from the district court.71

This is distinguishable from the instant case, where the Motion to Compel was filed shortly after

engagement of new counsel for Defendants.72 Plaintiffs offer no evidence that Defendants

"ke[pt] its right to demand arbitration in reserve indefinitely while it pursue[d] a decision on the

merits . . . ."73 Forby does not change this Court’s analysis when it comes to delay.

             b. Expense

         Forby fails to change this Court's analysis when it comes to expense. Avoiding large

litigation costs, including discovery, is one of primary justifications for enforcement of




67
   Forby, 909 F.3d at 784 (quoting Nicholas, 565 F.3d at 910).
68
   Id. (quoting Republic Ins. Co. v. PAICO Receivables, LLC, 383 F.3d 341, 346 (5th Cir. 2004)).
69
   Republic Ins. Co., 383 F.3d at 344; see also Moses H. Cone Mem'l Hosp. v. Mercury Constr. Corp., 460 U.S. 1,
24–25, 103 S. Ct. 927, 941, 74 L. Ed. 2d 765 (1983) (holding that any doubts concerning the allegation of delay or a
like defense to arbitrability should be resolved in favor of arbitration).
70
   Forby, 909 F.3d at 785 (quoting In re Mirant Corp., 613 F.3d at 591).
71
   Id.
72
   ECF No. 133 at 64, ll. 7–21 (" . . . but it became clear to our firm, a week after we took on this engagement . . .
that these claims . . . are of the nature that can be and should be arbitrated under the Epic authority."). Epic Systems
Corp. v. Lewis, 138 S. Ct. 1612, 200 L. Ed. 2d 889 (2018).
73
   Forby, 909 F.3d at 785 (quoting In re Mirant Co., 613 F.3d at 591).

                                                    Page 11 of 32
        Case 16-07024 Document 161 Filed in TXSB on 03/07/19 Page 12 of 32



arbitration.74 A showing of significant litigation expenses—such as responding to counterclaims,

taking discovery, engaging in expert and trial preparation, and filing motions for summary

judgment—during the life of a case can give rise to a finding of prejudice. 75 In Forby, this

Circuit does not require a party to present "evidence in terms of dollars and cents of its litigation

costs" in order to determine whether the party suffered an increase in legal expenses. 76

Discerning whether the increase in legal expenses came from a delay in the invocation of

arbitration or other matters can be determined from the litigation activities the parties engaged in

prior to the motion to compel arbitration.77

         Here, Plaintiffs argue that they were forced to spend substantial legal fees and costs

fighting Defendants' motions to dismiss, including responding to their motions to determine and

other inappropriate filings.78 The only evidence offered in support was an affidavit by Plaintiffs'

lead attorney.79      The affidavit simply listed the amount of hours generally worked on the

Adversary Proceeding and failed to specify how much time Plaintiffs dedicated in responding

and replying to Defendants' motions to dismiss and motions to determine.80 While this Court is

mindful that the Fifth Circuit does not require evidence proving an exact amount in terms of


74
   Janvey v. Alguire, 847 F.3d 231, 244 (5th Cir. 2017).
75
   Nicholas, 565 F.3d at 910–11 (finding that in the context of the relatively small and straightforward dispute, the
expense of removing, opposing a motion to remand, answering complaints, propounding discovery requests, and
deposing witnesses were significant enough to constitute prejudice); see also In re Mirant Corp., 613 F.3d at 591
(spending over $260,000 in legal fees solely attributable to defending against discovery motions and motions to
dismiss, along with an 18–month delay, constituted prejudice); Price v. Drexel Burnham Lambert, Inc., 791 F.2d
1156, 1159 (5th Cir. 1986) (holding that time and expense defending a motion for summary judgment, along with a
17–month delay, and substantial discovery disclosures constituted prejudice); Republic Ins. Co., 383 F.3d at 347
(compelling a party to participate in full-fledged discovery, expert preparation, and trial preparation meant that the
party would have to incur significant legal fees associated with litigating its defenses and counterclaims); cf. Rush v.
Oppenheimer & Co., 779 F.2d 885, 888 (2d Cir. 1985) (distinguishing expense of defending a motion for partial
summary judgment from a motion to dismiss made before filing an answer, which should not be surprising that a
party takes the protective step of filing).
76
   Nicholas, 565 F.3d at 910.
77
   Id.; see also Janvey, 847 F.3d at 244.
78
   ECF No. 120 at 24; see also ECF No. 152 at 8.
79
   ECF No. 120–3.
80
   Id.

                                                    Page 12 of 32
        Case 16-07024 Document 161 Filed in TXSB on 03/07/19 Page 13 of 32



dollars and cents in litigation costs, this Court cannot discern whether the increase in legal

expenses came from a delay in the invocation of arbitration, or from other matters. 81 As such,

Forby does not change this Court’s analysis when it comes to prejudice.

             c. Damage

         Forby fails to change this Court's analysis when it comes to damage. When a party will

have to re-litigate in the arbitration forum an issue already decided by the district court in its

favor, that party is prejudiced.82 A party does not get to learn that the district court is not

receptive to its arguments and then be allowed "a second bite at the apple through arbitration."83

Damage may occur where parties engage in extensive pretrial activity, including full-fledged

discovery, expert preparation, and trial preparation, as it gives the opposing side perspective on

the other side's strategy.84

         Plaintiffs use surprisingly broad strokes to argue that they would have to relitigate

arguments from Defendants' motions to dismiss if the matter is sent to arbitration.85 In support,

Plaintiffs use Forby to draw similarities while ignoring that Forby involved prejudicial facts and

merits-based defensive claims that are not present in this case.86 Factors that would indicate

time, expense, and damage to a party's legal position—asserting affirmative defenses,

counterclaims, full-fledged discovery, expert and trial preparation, and motions for summary




81
   Nicholas, 565 F.3d at 910; see also Janvey, 847 F.3d at 244.
82
   Forby, 909 F.3d at 785 (quoting Nicholas, 565 F.3d at 911).
83
   Id. (quoting Petroleum Pipe, 575 F.3d at 482); see also Kramer v. Hammond, 943 F.2d 176, 179 (2d Cir. 1991)
("Prejudice can be substantive, such as when a party loses a motion on the merits and then attempts, in effect, to
relitigate the issue by invoking arbitration . . . .").
84
   Republic Ins. Co., 383 F.3d at 347. But see Cargill Ferrous Int'l v. Sea Phoenix MV, 325 F.3d 695, 700–01 (5th
Cir. 2003) (holding no waiver of arbitration even though full discovery and a bench trial was conducted when the
party seeking arbitration asserted that right in its initial answer and filed a motion to compel arbitration six months
later when only a minimal amount of discovery had occurred).
85
   ECF No. 152 at 7.
86
   See Forby, 909 F.3d at 784–86.

                                                   Page 13 of 32
       Case 16-07024 Document 161 Filed in TXSB on 03/07/19 Page 14 of 32



judgment—are not present here.87 Plaintiffs again have failed to carry their heavy burden of

proof in showing that they suffered damage to their legal position.88 As such, Forby does not

change this Court’s analysis when it comes to damage.

        Plaintiffs have failed to convince this Court that Forby should change this Court's

conclusion in its Order Compelling Arbitration. Nevertheless, this Court now turns to whether it

has discretion to enforce an arbitration clause when bankruptcy core claims are involved.

     E. Whether this Court has Discretion to Enforce an Applicable Arbitration Clause
        when Several Claims are Derived Entirely from the Provisions of the Bankruptcy
        Code

        Assuming arguendo that Plaintiffs' argument regarding sending core bankruptcy claims to

arbitration should be reconsidered, Plaintiffs' argument still does not change the original outcome

of this Court’s Order Compelling Arbitration. The Federal Arbitration Act ("FAA") established a

liberal federal policy favoring arbitration agreements, and provides that written contracts to

arbitrate "shall be valid, irrevocable, and enforceable, save upon grounds as exist at law or equity

for the revocation of any contract."89 While the FAA rigorously mandates the enforcement of

agreements to arbitrate statutory claims, the              mandate may be overridden by a contrary

congressional command.90             A court examines certain factors to determine a contrary

congressional command. Termed the McMahon factors, a contrary congressional command

exists when the intent is deducible from (1) the statute's text; (2) legislative history; or (3) from

an inherent conflict between arbitration and the statute's underlying purpose.91 A party bears a


87
   See Republic Ins. Co., 383 F.3d at 347.
88
   Id. at 344.
89
   9 U.S.C. § 2; see also Rent-A-Center, West, Inc. v. Jackson, 561 U.S. 63, 67, 130 S. Ct. 2772, 177 L. Ed. 2d 403
(2010) (courts must enforce arbitration contracts according to their terms).
90
   Shearson/American Exp., Inc. v. McMahon, 482 U.S. 220, 226, 107 S. Ct. 2332, 96 L. Ed. 2d 185 (1987).
91
   Id. at 227. Not only does "arbitration" not appear anywhere in the Bankruptcy Code, neither does the word
"FAA." There is nothing within the statutory text or within the legislative history that even arguably evinces
congressional intent to exclude discharge injunction claims from the dictates of the Arbitration Act, except for a

                                                  Page 14 of 32
       Case 16-07024 Document 161 Filed in TXSB on 03/07/19 Page 15 of 32



heavy burden of showing intent that one statute displaces the other, and such intent must be clear

and manifest.92

         In National Gypsum, the Fifth Circuit decided whether a bankruptcy court has discretion

to compel arbitration under the FAA.93 While other circuits focus on whether claims are core or

non-core and adopt a categorical rule that core matters inherently conflict with the FAA and

cannot be compelled to arbitration, the Fifth Circuit rejected that approach.94 Instead, where a

cause of action is derived entirely from the federal rights conferred by the Bankruptcy Code, a

bankruptcy court retains significant discretion to assess whether arbitration would be consistent

with the purpose of the Code, including centralized resolution of bankruptcy issues, need to

protect creditors and reorganizing debtors from piecemeal litigation, and the undisputed power of

a bankruptcy court to enforce its own orders.95

         The Fifth Circuit directed the use of a two-part test for determining whether to enforce an

arbitration provision. First, the court must determine whether the proceeding is either derivative

of the pre-petition legal or equitable rights possessed by a debtor or is derived entirely from the

provisions of the Bankruptcy Code.96 If the proceeding is derived entirely from the Code, the


single passing reference to arbitration as part of a discussion of the automatic stay. S. REP. NO. 989, 95th Cong., 2d
Sess. 50 (1978); see also Cont'l. Ins. Co. v. Thorpe Insulation Co. (In re Thorpe Insulation Co.), 671 F.3d 1011,
1020 (9th Cir. 2012) ("Neither the text nor the legislative history of the Bankruptcy Code reflects a congressional
intent to preclude arbitration in the bankruptcy setting."); The Whiting-Turner Contracting Co. v. Elec. Machinery
Enter. Inc. (In re Elec. Machinery Enter. Inc.), 479 F.3d 791, 796 (11th Cir. 2007) ("[W]e find no evidence within
the text or in the legislative history that Congress intended to create an exception to the FAA in the Bankruptcy
Code."); Mintze v. Am. Gen. Fin. Services, 434 F.3d 222, 231 (3d Cir. 2006) ("We find no evidence of such intent
[to override the FAA] in either the statutory text or the legislative history of the Bankruptcy Code."). Besides
confirming that pending arbitration proceedings are stayed upon the filing of a petition for bankruptcy—just as
federal and state lawsuits are also stayed—the legislative history adds nothing more. The last McMahon factor is
analyzed within the broader context of the Fifth Circuit test in In re Nat'l Gypsum Co., discussed infra.
92
   Epic Systems Corp., 138 S. Ct. at 1624 (emphasis added).
93
   Ins. Co. of N. Am. V. NGC Settlement Trust & Asbestos Claims Mgmt. Corp. (In re Nat'l Gypsum Co.), 118 F.3d
1056, 1061 (5th Cir. 1997).
94
    Id. at 1066–67 ("[W]e refuse to find such an inherent conflict based solely on the jurisdictional nature of a
bankruptcy proceeding.").
95
   Id. at 1069.
96
   Id.

                                                   Page 15 of 32
       Case 16-07024 Document 161 Filed in TXSB on 03/07/19 Page 16 of 32



court then must determine whether arbitration of the proceeding would conflict with the purposes

of the Bankruptcy Code.97             Only proceedings that are "premised on provisions of the

[Bankruptcy] Code that 'inherently conflict'" with the FAA, and proceedings where arbitration

would "necessarily jeopardize the objectives of the Bankruptcy Code," present the type of severe

and inherent conflict necessary to demonstrate congressional intent to overrule the FAA. 98 In

this regard, the bankruptcy court may refuse enforcement of an otherwise applicable arbitration

provision.99

        This Court first must determine whether each cause of action Plaintiffs assert is derived

entirely from the provisions of the Bankruptcy Code.100 Plaintiffs assert (1) abuse of process; (2)

violations of the Real Estate Settlement Procedures Act (RESPA) and Truth-in-Lending Act

(TILA); (3) relief pursuant to FED. R. BANKR. P. 3002.1(i); (4) violations of the chapter 13 plan

and the orders confirming the plan; (5) violations of the Fair Debt Collection Practices Act

(FDCPA); (6) violations of the Texas Debt Collection Act (TDCA); (7) breach of contract; (8)

violation of the discharge injunction; and (9) willful violation of the automatic stay. 101 Plaintiffs'

claims for violations of the RESPA and TILA; violations of the FDCPA; violations of the

TDCA; and breach of contract are not derived exclusively from the provisions of the Bankruptcy

Code, but rather derive from debtors' prepetition legal or equitable rights.102 This Court finds

these claims arbitrable as they do not inherently conflict with the FAA. However, the allegations
97
   Id.; see also Martinez v. Beneficial Texas, Inc. (In re Martinez), No. 06-34385, 2007 WL 1174186, at *4 (Bankr.
S.D. Tex. Apr. 19, 2007) ("The Fifth Circuit has applied a two-prong test for determining when a bankruptcy court
may decline to enforce an otherwise valid arbitration provision. Such discretion exists only if: (1) the proceeding
derives solely from the provisions of the Bankruptcy Code; and (2) arbitration of the proceeding would conflict with
the purposes of the Bankruptcy Code.").
98
   In re Nat'l Gypsum Co., 118 F.3d at 1067.
99
   Id. at 1067.
100
    Trefny v. Bear Stears Sec. Corp., 243 B.R. 300, 315 (S.D. Tex. 1999); In re Nat'l Gypsum Co., 118 F.3d at 1069.
101
    ECF No. 12.
102
    See Leggett v. America's Servicing Co., No. 3:05-CV-1959-L, 2007 WL 2398510 (N.D. Tex. Aug. 22, 2007)
(finding RESPA, TILA, FDCPA, TDCA claims arbitrable); Pate v. Melvin Williams Manufactured Homes, Inc. (In
re Pate), 198 B.R. 841, 846 (Bankr. S.D. Ga. 1996) (finding TILA claim arbitrable).

                                                  Page 16 of 32
       Case 16-07024 Document 161 Filed in TXSB on 03/07/19 Page 17 of 32



of abuse of process; relief pursuant to FED. R. BANKR. P. 3002.1(i); violation of the chapter 13

plan and orders confirming the plan; violation of the discharge injunction; and willful violation

of the automatic stay relate to bankruptcy and must be analyzed under the National Gypsum test.

           i.    Whether the Claims Derive Exclusively from the Provisions of the
                 Bankruptcy Code

                     a. Abuse of Process

        Plaintiffs argue they were damaged by Defendants' failure to timely file Rule 3001(e)(2)

Notice of Transfer of Claims, which resulted in the chapter 13 trustee erroneously sending

payments to the prior servicer for Plaintiffs.103 Such conduct, Plaintiffs argue, is sanctionable

under the Court's § 105(a) powers.104 11 U.S.C. § 105(a) states that "[t]he court may issue any

order, process, or judgment that is necessary or appropriate to carry out the provisions of this

title." The Fifth Circuit has held that § 105(a) grants bankruptcy courts the power to sanction

"vexatious" conduct.105 A primary function of § 105(a) is to prevent an abuse of process, and a

bankruptcy court has broad authority to take necessary or appropriate actions to prevent an abuse

of process.106 Plaintiffs abuse of process claim would require this Court to determine whether

Defendants' conduct rises to the level as to warrant sanctions under 11 U.S.C. § 105(a), which

falls squarely within the realms of bankruptcy. As such, Plaintiffs' abuse of process claim,

referenced through § 105(a), is derived entirely from the provisions of the Bankruptcy Code.

                     b. Relief Pursuant to FED. R. BANKR. P. 3002.1(i)

        The gravamen of Plaintiffs' case revolves around an alleged failure of Defendants to




103
    ECF No. 12 at 30–34.
104
    Id.
105
    Placid Refining Co. v. Terrebonne Fuel and Lube, Inc. (In re Terrebonne Fuel and Lube, Inc.), 108 F.3d 609,
612–13 (5th Cir. 1997).
106
    Trevino v. HSBC Mortg. Services, Inc., et al (In re Trevino), 535 B.R. 110, 132 (Bankr. S.D. Tex. 2015).

                                                Page 17 of 32
        Case 16-07024 Document 161 Filed in TXSB on 03/07/19 Page 18 of 32



withdraw their Notice of Payments, Fees, Expenses and Charges under Rule 3002.1(b) and (c).107

As a result, Plaintiffs' argue that sanctions are appropriate under both Rule 3002.1(i) and §

105(a).108 Rule 3002.1 applies only in chapter 13 cases and only to claims secured by a debtor's

principal residence that are being cured and maintained under the debtor's plan pursuant to §

1322(b)(5).109 Rule 3002.1(b) provisions that a creditor who holds such a claim file notice of

any change in the payment amount that results from an interest rate or escrow adjustment no later

than 21 days before a payment in the new amount is due.110 Rule 3002.1(c) provisions that a

creditor holding a claim must file notice within 180 days itemizing all fees, expenses, or charges

that were (1) incurred in connection with the claim after the bankruptcy case was filed, and (2)

they are recoverable against the debtor or the debtor's principal residence. 111 Lastly, Rule

3002.1(i) provisions that if a creditor fails to provide any information required under (b) or (c),

the court may preclude the creditor from presenting such information, or may award appropriate

relief after notice and hearing.112

         Rule 3002.1 must be understood within the meaning of 11 U.S.C. §1322(b)(5), which

states a chapter 13 plan may "provide for the curing of any default within a reasonable time and

maintenance of payments while the case is pending on any unsecured claim or secured claim on

which the last payment is due after the date on which the final payment under the plan is due."

In other words, pursuant to Rule 3002.1(b) and (c), notice by a creditor is required when the

security interest is the debtor's principal residence and the underlying loan documents provision


107
    ECF No. 12 at 37; see also In re Trevino, 535 B.R. at 126 (finding that in a similar case with similar parties, the
heart of Plaintiffs' bankruptcy claims revolved around Rule 3002.1(c) notice of fees, expenses, and charges).
108
    ECF No. 12 at 37–39.
109
    See generally FED. R. BANKR. P. 3002.1; COLLIER ON BANKRUPTCY ¶ 3002.01 (Richard Levin & Henry J.
Sommers eds., 16th ed.).
110
    FED. R. BANKR. P. 3002.1(b).
111
    FED. R. BANKR. P. 3002.1(c).
112
    FED. R. BANKR. P. 3002.1(i).

                                                   Page 18 of 32
       Case 16-07024 Document 161 Filed in TXSB on 03/07/19 Page 19 of 32



for the continued payment on the debt beyond the statutory limits of the confirmed chapter 13

plan.113 Plaintiffs' 3002.1(i) claim not only requires the Court to determine whether post-petition

payments, fees, expenses, and charges were inappropriately incurred, but it requires the Court to

determine whether Defendants' actions are sanctionable under Rule 3002.1(i) and § 105(a),

which falls squarely into the realm of bankruptcy.114                  As such, Plaintiffs' 3002.1(i) claim,

referenced through §§ 1322(b)(5) and 105(a), is derived exclusively from the provisions of the

Bankruptcy Code.

                      c. Violation of the Chapter 13 Plan and Orders Confirming the Plan

         Plaintiffs not only claim that Defendants violated the confirmed chapter 13 plan under 11

U.S.C. §§ 1322(b)(5) and 1327 by failing to file timely notice of payment changes in violation of

Rule 3001(e)(2), but that Defendants violated the confirmed chapter 13 plan by attempting to

increase Plaintiffs' payment and decrease Plaintiffs' principal payment amount in violation of

Rule 3002.1(b).115 As a result, Plaintiffs argue that the Court is within its authority to sanction

such conduct under § 105(a).116

         11 U.S.C. § 1322(b)(5) allows a chapter 13 debtor to cure deficiencies and maintain

regular monthly mortgage payments. 11 U.S.C. § 1327(a) provides that a creditor's rights are

defined by the confirmed plan, and a creditor may not take actions to collect on debts

inconsistent with the method of payment provided for in the plan. Rule 3001(e)(2) deals with

transferred claims and ensures that only true creditors are asserting claims against bankruptcy

estates.117 Rule 3002.1(b) provides that a creditor holding a claim must file notice of any change


113
    In re Tavares, 547 B.R. 204, 213 (Bankr. S.D. Tex. 2016) (citation omitted).
114
    Id. at 818.
115
    ECF No. 12 at 39, ¶ 187–92.
116
    Id.
117
    FED. R. BANKR. P. 3001(e)(2).

                                                   Page 19 of 32
       Case 16-07024 Document 161 Filed in TXSB on 03/07/19 Page 20 of 32



in the payment amount that results from an interest rate or escrow adjustment no later than 21

days before a payment in the new amount is due.118 Lastly, under § 105(a), bankruptcy courts

have broad authority to take any action that is necessary or appropriate to prevent the abuse of

process.119 Courts have used 11 U.S.C. § 105(a) to remedy violations of confirmed plans.120

Plaintiffs claim would require this Court to determine whether Defendants' conduct is

sanctionable under 11 U.S.C. § 105(a), which falls squarely within the realms of bankruptcy. As

such, Plaintiffs' claim for violation of the chapter 13 plan claim, referenced through § 105(a), is

derived exclusively from the provisions of the Bankruptcy Code.

                     d. Violation of the Discharge Injunction

        Plaintiffs argue that Defendants violated § 524(i) when Defendants failed to properly

apply funds received by the trustee and Plaintiffs in accordance with the provisions of Plaintiffs'

confirmed chapter 13 plan, and instead applied the funds to satisfy unapproved and undisclosed

fees and charges.121 § 524(i) references § 524(a)(2), which explains that a bankruptcy discharge

        Operates as an injunction against the commencement or continuation of an action, the
        employment of process, or an act, to collect, recover or offset any such debt as a personal
        liability of the debtor, whether or not discharge of such debt is waived.122

        The discharge injunction granted under § 524(a) is a substantive right that is conferred by

the Bankruptcy Code, and constitutes a core proceeding. 123 Not only is the discharge injunction

a core proceeding under § 157(b)(2), but the discharge injunction falls squarely within the realms

of bankruptcy.      Thus Plaintiffs' claim for violation of the discharge injunction is derived

exclusively from the provisions of the Bankruptcy Code.


118
    FED. R. BANKR. P. 3002.1(b).
119
    Marrama v. Citizens Bank of Mass., 549 U.S. 365, 373, 127 S. Ct. 1105, 1111–12, 166 L. Ed. 2d 956 (2007).
120
    Rodriguez v. Countrywide Home Loans, Inc. (In re Rodriguez), 396 B.R. 436. (Bankr. S.D. Tex. 2008).
121
    ECF No. 12 at 45–46.
122
    11 U.S.C. § 524(a)(2).
123
    In re Nat'l Gypsum Co., 118 F.3d at 1063.

                                                 Page 20 of 32
       Case 16-07024 Document 161 Filed in TXSB on 03/07/19 Page 21 of 32



                     e. Willful Violation of the Automatic Stay

        Lastly, Plaintiffs argue that Defendants actions constituted willful violations of the

automatic stay under §§ 362(a)(3) and (6).124 11 U.S.C. § 362(a) provides that the filing of a

bankruptcy petition operates as a stay, applicable to all entities. The stay acts as a self-executing

injunction and has broad application, acting to restrain creditors from taking any action to

continue collection efforts against the debtor or property of the estate. 125 In essence, it prevents

creditors from scrambling to collect a debtor's limited assets while providing breathing room for

the debtor so that equitable disbursement of the debtor's assets may be made to creditors.126 The

Court is well within its authority to determine whether Defendants' actions were in violation of

the automatic stay, and if so, may exercise its equitable powers under § 105(a) to enforce §

362(a).127 Thus § 362 falls squarely within the realms of bankruptcy, and Plaintiffs' claim for

willful violation of the automatic stay is derived exclusively from the provisions of the

Bankruptcy Code.

        The fact that some of Plaintiffs' claims derive exclusively from the Bankruptcy Code

does not end this Court's analysis. The Court now must determine whether arbitration of the

proceeding would conflict with the purposes of the Bankruptcy Code.128

          ii.    Whether Arbitration of the Proceeding Would Conflict with the Purposes of
                 the Bankruptcy Code

        To determine whether an inherent conflict between the Bankruptcy Code and FAA exists,

this Court is guided by the factors articulated in National Gypsum: (1) centralized resolution of

bankruptcy issues; (2) need to protect creditors and reorganizing debtors from piecemeal

124
    ECF No. 12 at 46–47.
125
    Cano v. GMAC Mortg. Corp. (In re Cano), 410 B.R. 506, 523 (Bankr. S.D. Tex. 2009).
126
    Id.
127
    Sanchez v. Ameriquest Mortg. Co. (In re Sanchez), 372 B.R. 289, 310 (Bankr. S.D. Tex. 2007).
128
    In re Nat'l Gypsum Co., 118 F.3d at 1069.

                                                 Page 21 of 32
        Case 16-07024 Document 161 Filed in TXSB on 03/07/19 Page 22 of 32



litigation; (3) and the undisputed power of a bankruptcy court to enforce its own orders. 129 A

conflict exists "where arbitration is inadequate to protect the substantive rights at issue."130

While courts have been reticent in compelling arbitration of claims that would "necessarily

jeopardize" the objectives of the Bankruptcy Code,131 this Court adheres to the Supreme Court's

holding in Epic that a party bears a heavy burden of showing a clear and manifest expression of

congressional intent that the Bankruptcy Code displaces the FAA.132

         The bankruptcy system depends in part upon centralization of issues.133 Debtors and

creditors are initially brought into a single forum—the bankruptcy court.134 Bankruptcy cases

are administered, debtors file their schedules, officers are appointed, parties seek allowance or

disallowance of claims, trustees or debtors in possession pursue avoidance actions, creditors

submit their claims, and parties engage in the reorganization process.135 Where an estate has

been fully administered and debts discharged, arbitration of an automatic stay claim would not



129
    Id.
130
    McMahon, 482 U.S. at 226, 107 S. Ct. 2332.
131
     See generally In re Nat'l Gypsum Co., 118 F.3d 1056; Anderson v. Anderson (In re Anderson), 553 B.R. 221
(S.D.N.Y. 2016); United States Lines, Inc. v. American Steamship Owners Mutual Protection and Indemnity Ass'n,
Inc. (In re U.S. Lines, Inc.), 197 F.3d 661 (2d Cir. 1999). But see Williams v. Navient Solutions, LLC (In re
Williams), 564 B.R. 770 (Bankr. S.D. Fla. 2017) (holding that arbitration of debtor's claims, including violation of
discharge injunction, would not inherently conflict with the underlying purposes of the Bankruptcy Code); Belton v.
Ge Capital Consumer Lending, Inc. (In re Belton), Nos. 15-CV-1934(VB), 15-CV-3311(VB), 2015 WL 6163083
(S.D.N.Y. Nov. 2, 2016) (reversing bankruptcy court's order denying motion to compel arbitration of claims,
including claim of violation of discharge injunction); Bigelow v. Green Tree Financial Servicing Corp., No. CV-99-
6644, 2000 WL 33596476 (E.D. Cal. Nov. 30, 2000) (holding that because plaintiff's section 524 claim was brought
two years after she had received a discharge in her chapter 7 bankruptcy case, the cause of action does not address
the liquidation of the estate nor the priority of the creditor's claims, the Court perceives no adverse effect on
compelling arbitration).
132
    Epic Sys. Corp., 138 S. Ct. at 1624 (emphasis added).
133
     In re Mirant Corp., 316 B.R. 234, 241 (Bankr. S.D. Tex. 2004); see also Cal. Pub. Employees' Ret. Sys. v.
WorldCom, Inc., 368 F.3d 86, 103 (2d Cir. 2004) (finding that Congress intended for bankruptcy litigation to be
centralized in a federal forum); Publicker Indus. Inc. v. United States (In re Cuyahoga Equip. Corp.), 980 F.2d 110,
117 (2d Cir. 1992) (holding that Code policy favors centralized administration of claims in bankruptcy court).
134
    See 28 U.S.C. §§ 1334(a)–(b) ("the district courts shall have original and exclusive jurisdiction of all cases under
title 11 . . . and original but not exclusive jurisdiction of all civil proceedings arising under title 11, or arising in or
related to cases under title 11.").
135
    28 U.S.C. § 157 (itemizing core proceedings); 11 U.S.C. §§ 301, 321–331, 361–366, 501–503, 541–551, 1101–
1146.

                                                     Page 22 of 32
        Case 16-07024 Document 161 Filed in TXSB on 03/07/19 Page 23 of 32



impact the bankruptcy's purpose regarding centralization of issues.136                       However, one claim

arguably dependent on centralization of bankruptcy issues is enforcement of a discharge.137 The

discharge injunction allows debtors a fresh start in life and a clear field for future effort

unburdened by the existence of old debts.138 The effectiveness of a bankruptcy proceeding

therefore relies on a functioning discharge, which protects debtors after the resolution of their

bankruptcy proceedings and distribution of their estates.139 Thus where a debtor no longer

requires the protection of the automatic stay to ensure her fresh start, the discharge injunction is

essential in the post-bankruptcy context, and the objective is still implicated after the estate is

fully administered.140

         Two decisions from the Southern District of New York reach opposite conclusions in

compelling arbitration of claimed violations of the discharge injunction under section 524.141 In

Belton, the court ruled that "arbitrating [the plaintiffs'] Section 524 claims would neither

necessarily nor seriously jeopardize the objectives of that section or of the Bankruptcy Code in

general."142 Because the plaintiffs had received their discharges in their chapter 7 bankruptcy

cases prior to commencing their section 524 claims, Belton held that such claims would not

interfere with or affect the distribution of the estate, and would not affect an ongoing

reorganization.143 In Anderson, the court disagreed with Belton's reasoning.144 In deciding under

the first factor whether the plaintiff still required protection from the discharge, the court in
136
    In re Anderson, 553 B.R. at 230–31.
137
    Id. at 231.
138
    Id.
139
    Id.
140
    Id.
141
    See In re Belton, 2015 WL 6163083; In re Anderson, 553 B.R. 221.
142
    In re Belton, 2015 WL 6163083, at *6-7.
143
    Id.; see also Bigelow, 2000 WL 33596476 (holding that because plaintiff's section 524 claim was brought two
years after she had received a discharge in her chapter 7 bankruptcy case, the cause of action does not address the
liquidation of the estate nor the priority of the creditor's claims, the Court perceives no adverse effect on compelling
arbitration).
144
    In re Anderson, 553 B.R. at 230-234.

                                                    Page 23 of 32
       Case 16-07024 Document 161 Filed in TXSB on 03/07/19 Page 24 of 32



Anderson stated that "[t]he effectiveness of a bankruptcy proceeding . . . relies exclusively on a

functioning discharge. In other words, only through enforcement of the discharge order can the

discharge provided by the Bankruptcy Court provide the debtor with a 'fresh start,' a central

objective to the bankruptcy laws."145

        In the present case, this Court finds Belton's reasoning more persuasive. Here, Debtors'

estate has been full administered and closed for almost one year.146 Sending Debtors' claims to

arbitration would not jeopardize the important purposes that bankruptcy serves because Debtors'

bankruptcy case is already closed, and arbitration of Plaintiffs' section 524 claim will neither

interfere nor affect the distribution of the estate, and will not affect an ongoing reorganization.

While other courts hold that sending a section 524 claim to arbitration arguably implicates

matters central to the purposes and policies of the Bankruptcy Code,147 in light of the facts

surrounding this particular case, and the recent Supreme Court’s mandate in Epic, this Court is

not persuaded that a discharge injunction claim in the instant case should not be sent to

arbitration.148 Rather, it is the party's heavy burden to show a clear and manifest expression of

congressional intent that the Bankruptcy Code displaces the FAA.149 Where Plaintiffs fail to

carry their heavy burden, this Court is guided by the Supreme Court's mandate to compel

arbitration.150

        The second policy reason behind not compelling arbitration within the context of

bankruptcy—the need to protect creditors and reorganizing debtors from piecemeal litigation—is

absent here for the same reasons set forth above. With the main bankruptcy case being closed,


145
    Id. at 231 (footnote omitted) (citations omitted).
146
    See Bankr. ECF No. 183 (closing case on April 25, 2018).
147
    In re Anderson, 553 B.R. at 231.
148
    Epic Sys. Corp., 138 S. Ct. 1612.
149
    Epic Sys. Corp., 138 S. Ct. at 1624.
150
    Id.

                                                 Page 24 of 32
       Case 16-07024 Document 161 Filed in TXSB on 03/07/19 Page 25 of 32



the current Adversary Proceeding involves a two-party dispute.151 With there being no need to

protect creditors or reorganizing debtors, the Order Compelling Arbitration does not conflict

with the policy reasons advanced by National Gypsum.

        Lastly, this Court must consider the undisputed power of a bankruptcy court to enforce its

own orders.152 The Second Circuit in Hill relied on the fact that the bankruptcy court was not

uniquely able to interpret and enforce the automatic stay provisions.153                       Hill noted that

"[a]rbitration is presumptively an appropriate and competent forum for federal statutory claims,"

and there was nothing to suggest that the bankruptcy court was more qualified than an arbitrator

to adjudicate a claim alleging violations of the automatic stay. 154 The court in Belton similarly

ruled that a bankruptcy court is not uniquely able to interpret and enforce a discharge order

because such an order is a form order that is entered in every case where a discharge is due and is

not a unique order of the bankruptcy court specific to the case.155 However, in Anderson, the

Second Circuit held that arbitration of a discharge injunction goes against the undisputed power

of a bankruptcy court to enforce its own orders.156 "Though the discharge injunction itself is

statutory and thus a standard part of every bankruptcy proceeding, the bankruptcy court retains a

unique expertise in interpreting its own injunctions and determining when they have been

violated."157 As such, Anderson held that violations of a court-ordered injunction are enforceable

only by the bankruptcy court, and only through a contempt citation.158

        This Court finds the reasoning of Hill and Belton more persuasive. While a bankruptcy


151
    ECF No. 12.
152
    In re Nat'l Gypsum Co., 118 F.3d at 1069.
153
    MBNA America Bank, N.A. v. Hill, 436 F.3d 104, 110 (2d Cir. 2006).
154
    Id.
155
    In re Belton, 2015 WL 6163083, at *8–9.
156
    Anderson v. Credit One Bank, N.A. (In re Anderson), 884 F.3d 382, 390–91 (2d Cir. 2018).
157
    Id.
158
    Id. at 391.

                                                 Page 25 of 32
       Case 16-07024 Document 161 Filed in TXSB on 03/07/19 Page 26 of 32



court is experienced in dealing with and interpreting its own orders, there is no evidence in the

record or in the instant case that the arbitral system would not afford Plaintiffs their rights to

which they are entitled to.159 Indeed, other forms of complex cases have readily been sent to

arbitration. In the context of antitrust claims, the Supreme Court held that "arbitral tribunals are

readily capable of handling the factual and legal complexities of antitrust claims,

notwithstanding the absence of judicial instruction and supervision."160                         Likewise, the

streamlined procedures of arbitration do not entail any consequential restriction on substantive

rights, and there is no reason to assume that arbitrators will not follow the Bankruptcy Code.161

        In support of their argument that the Bankruptcy Code stands in inherent conflict with the

FAA, Plaintiffs cite to Anderson and Roth v. Butler Univ., et al.162 In Anderson, the Second

Circuit held that a bankruptcy court did not abuse its discretion in denying the motion to compel

arbitration, which included claims alleging a violation of the discharge injunction.163 Concluding

that arbitration of a discharge injunction would seriously jeopardize a particular core bankruptcy

proceeding, the Second Circuit found that: (1) the discharge injunction was integral to the

bankruptcy court's ability to provide debtors with a fresh start; (2) the debtor's claim was with

respect to an ongoing bankruptcy matter that required continual court supervision; and (3) the

equitable powers of the bankruptcy court to enforce its own injunctions are central to the

structure of the Bankruptcy Code.164

        In Roth, the court held that allowing arbitration of a § 523(a)(8) claim for hardship


159
    McMahon, 482 U.S. at 231.
160
    Id. at 232 (quoting Mitsubishi Motors Corp. v. Soler Chrysler-Plymouth, Inc., 473 U.S. 614, 633–34, 105 S. Ct.
3346, 3357–58 (1985)).
161
    Id.
162
    In re Anderson, 884 F.3d 382; Roth v. Butler Univ., et al. (In re Roth), No. 18-50097, 2018 WL 6039099 (Bankr.
S.D. Ind. Nov. 16, 2018).
163
    See generally In re Anderson, 884 F.3d 382.
164
    Id. at 390.

                                                 Page 26 of 32
       Case 16-07024 Document 161 Filed in TXSB on 03/07/19 Page 27 of 32



discharge of student loan debt creates an inherent conflict with the Bankruptcy Code because it

would remove an essential function of bankruptcy law from bankruptcy courts. 165 Allowing

arbitration of a dischargeability issue would effectively allow parties to contractually overrule

the application of federal bankruptcy law, and analogized that "[b]ankruptcy without the

discharge is like a car without an engine; a useful tool rendered ineffective."166

        While both cases discuss the McMahon standard and whether the FAA may be

overridden by a contrary congressional command, both fall short of the Epic mandate that a party

bears the heavy burden of showing a clearly expressed congressional intention that the

Bankruptcy Code displaces the FAA.167 Epic was published after Anderson and was of record

when Plaintiffs filed their Response to Motion to Compel, yet Plaintiffs failed to discuss Epic's

requirement that a party must show that Congress clearly and manifestly intended for the

Bankruptcy Code to override the FAA.168 While Roth discussed the Epic decision, the court

primarily relied on the McMahon standard for determining whether contrary congressional

command existed.169 Roth further considered policy arguments that the purpose of federal

bankruptcy law was to help the honest and unfortunate debtor and to centralize disputes

regarding a debtor's legal obligations for prompt and efficient resolution in bankruptcy courts. 170

Roth concluded that "allowing an arbitrator to determine issues of dischargeability creates an

inherent conflict with the Bankruptcy Code because it would remove an essential function of

bankruptcy law from bankruptcy courts."171 However, in light of the Supreme Court's Epic

decision, a party must do more than simply show that referring a matter to arbitration would

165
    In re Roth, 2018 WL 6039099, at *4.
166
    Id.
167
    Epic Sys. Corp., 138 S. Ct. at 1624.
168
    Id. (emphasis added).
169
    In re Roth, 2018 WL 6039099, at *5.
170
    Id. at *4.
171
    Id.

                                            Page 27 of 32
        Case 16-07024 Document 161 Filed in TXSB on 03/07/19 Page 28 of 32



conflict with the purposes of the Bankruptcy Code. Plaintiffs argue that the Bankruptcy Code

displaces the FAA, yet they fail to carry their heavy burden of showing a clear and manifest

expression of congressional intention that such a result should follow.172 As such, this Court is

not persuaded that compelling arbitration in the instant case is inadequate to protect the

substantive rights granted by the Bankruptcy Code.                  Lastly, this Court considers whether

Defendants waived their right to arbitrate in writing.

      F. Whether Defendants Waived their Right to Arbitrate in Writing

         Assuming arguendo that Plaintiffs' argument regarding waiver of arbitration is relevant,

their argument still does not change this Court's conclusion. Section 157 delegates to bankruptcy

courts the statutory authority to hear and enter final judgment on specific bankruptcy-related

claims, subject to appellate review by the district court.173                Article III of the Constitution

prohibits bankruptcy courts from entering final judgments on certain of those claims.174

Concerning non-core proceedings, bankruptcy courts may "hear and determine" such

proceedings, and "enter appropriate orders and judgments," only "with the consent of all the

parties to the proceeding."175 Without consent from all the parties, bankruptcy courts in non-core

proceedings may only "submit proposed findings of fact and conclusions of law," which the

district court reviews de novo.176 Under the FAA, arbitration is a matter of contract, and courts

are commanded to enforce arbitration contracts according to their terms.177 The FAA provides

that written contracts to arbitrate are valid, irrevocable, and enforceable, save upon grounds as


172
    Epic Sys. Corp., 138 S. Ct. at 1624 (emphasis added).
173
    28 U.S.C. § 157(b)(1).
174
    Executive Benefits Ins. Agency v. Arkison, 573 U.S. 25, 27, 134 S. Ct. 2165, 2168, 189 L. Ed. 2d 83 (2014); see
Stern, 564 U.S. at 498 ("Congress may not bypass Article III simply because a proceeding may have some bearing
on a bankruptcy case . . . .").
175
    28 U.S.C. § 157(c)(2).
176
    28 U.S.C. § 157(c)(1).
177
    Henry Schein, Inc. v. Archer and White Sales, Inc., 139 S. Ct. 524, 529 (2019).

                                                 Page 28 of 32
       Case 16-07024 Document 161 Filed in TXSB on 03/07/19 Page 29 of 32



exist at law or equity for the revocation of any contract.178

         Here, Plaintiffs and Defendants consented to entry of final orders on all non-core matters

by this Court.179 Plaintiffs raise the novel but flawed argument that Defendants' consent to this

Court "adjudicating, and hearing and determining the causes of actions raised by Plaintiffs"

effectively invalidated Defendants' right to compel arbitration.180 Plaintiffs do not provide any

support for this broad reaching proposition, and this Court will not fashion a waiver by

implication in light of the directive by the FAA that written contracts to arbitrate "shall be valid,

irrevocable, and enforceable, save upon grounds as exist at law or equity for the revocation of

any contract."181 As such, Plaintiffs failed to demonstrate that Defendants waived their right to

arbitration by consenting to this Court’s entry of final orders on non-core bankruptcy claims.

                                            IV.     CONCLUSION

         Plaintiffs' Motion to Reconsider does not change this Court's analysis with regard to its

Order Compelling Arbitration. In the Fifth Circuit, a waiver of arbitration, while disfavored,

may be found when a party substantially invokes the judicial process and causes detriment or

prejudice to the other party. Generally, a party substantially invokes the judicial process by

initially pursuing litigation of claims, then reversing course and attempting to arbitrate those

claims. The party claiming waiver of arbitration bears a heavy burden, and there is a strong

presumption against finding a waiver. Any doubts must be resolved in favor of arbitration.

Notwithstanding Forby, Plaintiffs have failed to meet their burden of showing that Defendants

have substantially invoked the judicial process. Unlike in Forby, where defendants were fully


178
    9 U.S.C. § 2.
179
    ECF Nos. 25, 28.
180
    ECF No. 152 at 9; see ECF Nos. 28, 88, 90 (stating that Defendants consent to this Court entering final orders or
judgment consistent with Article III of the Constitution).
181
    9 U.S.C. § 2.

                                                  Page 29 of 32
         Case 16-07024 Document 161 Filed in TXSB on 03/07/19 Page 30 of 32



aware of their right to compel arbitration, here, the only evidence on record demonstrates that the

Motion to Arbitrate was filed shortly after new counsel appeared on Defendants' behalf. Because

there was no evidence that Defendants intentionally sat on their right to compel arbitration,

Defendants have not substantially invoked the judicial process.

         Similarly, Forby does not change this Court's analysis when it comes to a finding of

prejudice. A party opposing arbitration must also demonstrate prejudice, which relates to delay,

expense, or damage to a party's legal position that occurs when the party's opponent forces it to

litigate an issue and later seeks to arbitrate that same issue. In Forby, prejudice followed when a

party transferred a case for the purpose of compelling arbitration, then waited 13 months before

moving to compel. The facts are distinguishable here, where the Motion to Arbitrate was filed

two months after Defendants filed their original answer to the complaint, and filed shortly after

engagement of new counsel for Defendants. Such delay is minimal at best and does not change

this Court's analysis. As such, Plaintiffs have failed to demonstrate a prejudicial finding of

delay.

         Plaintiffs have not met their burden as to expense. A showing of significant litigation

expenses can give rise to a finding of prejudice. Plaintiffs provide an affidavit and argue that

they were required at tremendous expense to file numerous responses and replies to Defendants'

briefing with respect to their motions to dismiss and other motions. However, Plaintiffs' fail to

discern whether the increase in legal expenses came from a delay in the invocation of arbitration,

or from other matters usually encountered in litigation. Plaintiffs' citation to Forby fails to allege

specifics that helps carry their heavy burden of proof.         As such, Plaintiffs have failed to

demonstrate a prejudicial finding of delay.

         Plaintiffs have not met their burden as to damage. When a party will have to re-litigate in


                                            Page 30 of 32
      Case 16-07024 Document 161 Filed in TXSB on 03/07/19 Page 31 of 32



the arbitration forum an issue that has already been decided by the district court in its favor, that

party is prejudiced. Damage may occur where parties engage in extensive pretrial activity,

including full-fledged discovery, expert preparation, and trial preparation, as it gives the other

side perspective on that party's strategy. Plaintiffs utilize Forby to argue that their legal position

has been damaged as a result of Defendants' filing their Motion to Dismiss, yet the damage here

is not like Forby. Here, no counterclaims have been asserted, Defendants have not taken

discovery, there has been no expert or trial preparation, no affirmative defenses have been pled,

and no motion for summary judgment has been filed. Plaintiffs have been unable to meet their

heavy burden in showing prejudice sufficient to constitute a waiver of arbitration.

       Plaintiffs argument regarding sending core bankruptcy claims to arbitration still does not

change this Court's conclusion. The FAA directs courts to respect and enforce the parties'

chosen arbitration procedures. This mandate may be overridden by a contrary congressional

command, which can be shown by the Fifth Circuit test in National Gypsum. However, the party

bears a heavy burden of showing a clearly expressed congressional intention that referring a

matter to arbitration would conflict with the purposes of the Bankruptcy Code, and that such an

intent clearly and manifestly follows. Plaintiffs have failed to meet their heavy burden here, and

fail to show that referring their core matters to arbitration inherently conflicts with the purposes

of the Bankruptcy Code.

       Lastly, Plaintiffs' novel but flawed argument that Defendants' waived their right to

arbitrate in writing does not change this Court's conclusion. Article III of the Constitution

prohibits bankruptcy courts from entering final judgments on certain claims. As a result, parties

may consent to a bankruptcy court's authority to hear and determine such proceedings and enter

appropriate orders and judgments. Here, Plaintiffs and Defendants consented to this Court


                                            Page 31 of 32
       Case 16-07024 Document 161 Filed in TXSB on 03/07/19 Page 32 of 32



hearing and determining such proceedings and entering appropriate orders and judgments.

While Plaintiffs' argue that Defendants' consent to this Court's authority to hear and determine

proceedings and enter judgments invalidated their right to compel arbitration, Plaintiffs neither

provide support for their proposition, nor do they square that proposition up against the FAA's

directive that written contracts to arbitrate are valid save upon such grounds as exist at law or

equity for the revocation of any contract. As such, Plaintiffs failed to show that Defendants

waived their right to arbitration in writing.

       Pending before the Court is Plaintiffs' Motion to Reconsider.            ECF No. 152.

Accordingly, it is therefore

       ORDERED that:

               1. Plaintiffs' Motion to Reconsider, ECF No. 152, is DENIED.

       An Order consistent with this Memorandum Opinion will be entered on the docket

simultaneously herewith.



       SIGNED 03/07/2019.


                                                      ___________________________________
                                                             Eduardo V. Rodriguez
                                                           United States Bankruptcy Judge




                                                Page 32 of 32
